Citation Nr: 1018562	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-46 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim to service connection for 
basal cell carcinoma, to include as secondary to mustard gas 
exposure.

2.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim to service connection for 
arteriosclerotic heart disease, to include as secondary to 
mustard gas exposure.

3.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim to service connection for 
cerebrovascular accident with left-sided weakness, to include 
as secondary to mustard gas exposure.

4.  Entitlement to service connection for basal cell 
carcinoma, to include as secondary to mustard gas exposure.

5.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to mustard gas 
exposure.

6.  Entitlement to service connection for cerebrovascular 
accident with left-sided weakness, to include as secondary to 
mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1945 to 
December 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Veteran's claim is now under the jurisdiction of 
the RO in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.

The issues of service connection for basal cell carcinoma, 
arteriosclerotic heart disease, and cerebrovascular accident 
with left-sided weakness are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A July 1993 rating decision which denied the Veteran's 
claim of entitlement to service connection for basal cell 
carcinoma, arteriosclerotic heart disease, and 
cerebrovascular accident with left-sided weakness was a final 
decision.

2.  Subsequent to the July 1993 rating decisions, revisions 
to 38 C.F.R. § 3.316 effective August 18, 1994, were made 
which now affect consideration of the issues and are 
therefore considered new and material evidence sufficient to 
reopen the previously denied claims.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for basal cell carcinoma 
has been presented and the claim is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for arteriosclerotic heart 
disease has been presented and the claim is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence pertinent to the claim of 
entitlement to service connection for cerebrovascular 
accident with left-sided weakness has been presented and the 
claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Here, the Board is 
reopening the claims for service connection.  Thus, no 
further discussion of the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claims were originally denied in a July 1993 
rating decision.  Since that decision, effective August 18, 
1994, there is a new regulation and a precedent decision of 
the Court of Appeals of the Federal Circuit which now affect 
consideration of the issues.  See 38 C.F.R. § 3.316 and 
Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  The above 
cited regulation and decision of the Court of Appeals of the 
Federal Circuit are considered to be the equivalent of new 
and material evidence having been submitted to reopen the 
claims.  Spencer v. Brown, 4 Vet. App. 283 (1993) (a change 
of law can create a new basis for entitlement to a benefit).  
The claims are therefore reopened and further development to 
be undertaken with regard to the issue will be set forth 
below.




ORDER

New and material evidence having been submitted, the claim 
for service connection for basal cell carcinoma is reopened.

New and material evidence having been submitted, the claim 
for service connection for arteriosclerotic heart disease is 
reopened.

New and material evidence having been submitted, the claim 
for service connection for cerebrovascular accident with 
left-sided weakness is reopened.


REMAND

Most of the Veteran's service treatment records are 
unavailable as they were apparently destroyed in the 1973 
National Personnel Record Center (NPRC) fire in St. Louis, 
Missouri.  Under such circumstances, VA has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
 
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the Veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
Veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2009).

In December 2009, the Veteran's representative reported that 
the Veteran received treatment for mustard gas exposure at 
private hospitals near Camp Walters, Texas, or in the nearby 
town of Mineral Wells, Texas.  No effort has been made to 
obtain these records.  Given the missing service treatment 
records and the heightened benefit of the doubt required in 
this case, the Veteran should be asked to identify any 
private hospitals at which he received treatment in service 
and VA should attempt to procure these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify any 
private hospitals in at which he 
received treatment during service, 
including hospitals in Camp Walters, 
Texas, and Mineral Wells, Texas.  Ask 
him to sign releases for any hospital 
at which he received treatment.

2.  After the Veteran identifies any 
hospitals at which he received 
treatment from service, obtain the 
Veteran's current and complete 
treatment records.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


